In a proceeding for fixation of “ reasonable rent ” in accordance with the Business Rent Law governing business space (L. 1945, eh. 314, § 4), order confirming report of an official referee and adjudging that the amount of rent to be paid by the tenant is the amount set forth in its lease with the landlord, unanimously affirmed, with costs. No opinion, *1051Hagarty, Acting P. J., Johnston, Aldrich and Nolan, JJ., concur; Carswell, J., concurs in result on the theory that although th,e statute was improperly invoked by the landlord, it was entitled in any event to rent reserved in the lease, which is the amount fixed in the order on a different theory; The controlling principle is embodied with more clarity in section 13 of chapter 273 of the Laws of 1946.